Citation Nr: 0636913	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-34 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to August 
1953, and from November 1953 to February 1957.  He died in 
April 1995, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant testified before the 
undersigned at a hearing held in July 2005.

In a September 2005 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
for service connection for the cause of the veteran's death.  
The Board reopened the case and remanded the matter to the RO 
for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's death is related to 
service or to the rheumatic heart disease for which service 
connection was in effect at the time of death.

The record shows that the veteran died in April 1995.  The 
original death certificate indicates that he died from an 
acute myocardial infarction due to insulin-dependent 
diabetes.  An amended death certificate redesignated the 
diabetes as an "other significant condition."

Given that the veteran died from a myocardial infarction 
while service connection was in effect for a cardiac 
disorder, the Board in September 2005 remanded the case for a 
medical opinion addressing, inter alia, whether it was at 
least as likely as not that the veteran's service-connected 
rheumatic heart disease caused, contributed substantially or 
materially, or combined with any other condition or 
abnormality to cause death.

The veteran's claims file was thereafter reviewed by a VA 
physician in June 2006.  The physician indicated that, from 
the death certificate, it appeared the veteran had coronary 
artery disease, and that the question before him, as he 
understood it, was whether the coronary artery disease was 
related to the service-connected rheumatic heart disease.

The examiner explained that since rheumatic heart disease is 
not known to cause coronary artery disease, it would be pure 
speculation to relate those two conditions.  The examiner 
then proceeded to address a second question posed by the 
Board's September 2005 remand.

As is evident from the above, the examiner did not provide an 
opinion with the specificity requested in the Board's remand 
instructions.

In light of the above, the Board regrettably must remand this 
case for further evidentiary development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the claims 
folder to the VA physician who provided 
the June 2006 medical opinion, if 
available, and request that physician to 
again review the claims file, and provide 
an opinion as to whether it is at least 
as likely as not (probability of at least 
50 percent) that the veteran's service-
connected rheumatic heart disease caused, 
contributed substantially or materially, 
or combined with any other condition or 
abnormality to cause his death.  The 
rationale for all opinions expressed 
should be provided.  

2.  If the VA physician who provided the 
June 2006 medical opinion is not 
available, the RO should arrange for 
review of the veteran's claims folder by 
a VA physician with appropriate 
expertise.  The examiner should provide 
an answer to each of the following 
questions: 

(a) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's fatal myocardial 
infarction was etiologically related 
to his periods of service, or was 
caused or chronically worsened by 
his service-connected rheumatic 
heart disease?

(b) Is it at least as likely as not 
that rheumatic heart disease caused 
or contributed substantially or 
materially to the cause of the 
veteran's death, or otherwise 
combined with any other condition or 
abnormality to cause his death?  

(c)  Is it at least as likely as not 
that the veteran's death was 
otherwise etiologically related to 
service or to a service-connected 
disability (rheumatic heart 
disease)?

(d) Is it at least as likely as not 
that any other heart disease and/or 
insulin dependent diabetes (noted on 
the amended death certificate) were 
first manifest during either of the 
veteran's periods of active duty 
between April 1953 to August 1953, 
or from November 1953 to February 
1957? 

The rationale for all opinions expressed 
should be provided.  
 
3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should review the medical report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
should issue a supplemental statement of 
the case and provide the appellant and 
her representative an opportunity to 
respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


